Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 16, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10504928, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12, the closest prior art of record is You (US 2006/0060890; previously cited).  You discloses a display panel (Fig. 13), comprising: a substrate 200 (Fig. 13) comprising a display region (Fig. 13: Pixel Region) and a border region (Fig. 13: Driver Region); and a first transistor (Fig. 13: N-TFT) disposed on the border region and comprising an active layer 204 (Fig. 13) and a first conductive electrode 228 (Fig. 13) on the substrate 200 (Fig. 13), wherein the first conducting electrode electrically connects to the active layer 204 (Fig. 13) and extends along a first direction (Fig. 13); and a conductive layer 234 (Fig. 13) disposed on the border region (Fig. 13).
However, with respect to claims 1-5, the You reference and the prior art of record neither anticipate nor render obvious all the limitations of the base claim 1, including: wherein 
Also, with respect to claims 6-12, the You reference prior art of record neither anticipate nor render obvious all the limitations of the base claim 6, including: wherein a line width of the first transmission line along a direction is different from a width of the first pad along the direction.  Claims 7-12 depend from claim 6, and thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information 





/ABUL KALAM/Primary Examiner, Art Unit 2829